United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1243
Issued: October 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2007 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ decisions dated December 15, 2006 and March 7, 2007. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability as of May 24,
2006 due to her accepted left knee condition; and (2) whether the Office properly denied her
request for an oral hearing before an Office hearing representative.
FACTUAL HISTORY
On October 27, 2005 appellant, a 50-year-old letter carrier, injured her left knee while
squatting to pick up mail tubs in a truck. She filed a claim for benefits, which the Office
accepted for left knee strain, partial quadriceps tear, aggravation of degenerative left posterior
medical meniscus and aggravation of chondromalacia of the left knee. Appellant returned to

work for intermittent periods. On April 10, 2006 she returned to part-time light duty for four
hours per day, three times per week. Appellant stopped working on May 26, 2006.
On June 9, 2006 appellant filed a Form CA-7 claim for compensation for wage loss from
May 26 to June 9, 2006.
In a May 26, 2006 report, Dr. Darryl M. Kan, Board-certified in orthopedic surgery,
stated:
“[Appellant] returns after the functional capacity evaluation. I reviewed this in
detail. She is very limited with her lifting and carrying and even with sitting.
[Appellant] lifts 20 pounds infrequently versus her lifting 15 pounds occasionally,
carrying 15 pounds occasionally and sitting is frequent but her job requires
constant sitting.
“[Appellant] has had considerable weakness as well after not going to physical
therapy. She still has marked crepitus through the knee. [Appellant] has pain
over the superior pole.
“Based on [her] functional capacity evaluation with all the limitations present, it
is my opinion that [appellant] will not return to work in her present capacity and
my recommendation would be for medical retirement. Due to the restrictions
with even sitting I think that a modified position will be difficult for her [to]
negotiate.”
By letter to appellant dated June 14, 2006, the Office stated that it had received notice
that she was claiming a recurrence of disability. The Office asked appellant to submit medical
evidence indicating that a material change had occurred which prevented her from doing her
light-duty job.
In a work capacity evaluation dated July 17, 2006, Dr. Kan indicated that appellant could
work a six-hour day, with restrictions of frequent but not constant sitting, occasional walking and
standing, occasional lifting not exceeding 15 pounds, and no squatting, kneeling or climbing. In
a report dated July 24, 2006, he stated:
“[Appellant] underwent a functional capacity evaluation on May 16, 2006. In that
evaluation, the physical therapist, Lynette Masuda, opined that the patient could
perform sedentary physical demand level for an eight-hour day with back lift
capacity of 15 pounds; however, in the functional capacity evaluation results
Ms. Masuda noted [that appellant] could not do constant sitting which the job
required and was limited to frequent sitting. It does not appear that the patient
would be able to perform sedentary duty as outlined by Ms. Masuda as sedentary
duty would require constant sitting. Thus, it appears the patient is totally
disabled based on her current medical condition and functional capacity
evaluation results.” (Emphasis added.)

2

In order to determine appellant’s current condition, the Office referred appellant for a
second opinion examination with Dr. Robert S. Harvey, Board-certified in orthopedic surgery.
In a report dated September 22, 2006, Dr. Harvey noted that his August 31, 2006 examination
had demonstrated objective findings of palpable defect in the quadriceps tendon which were
supported by findings from a magnetic resonance imaging scan. Appellant also had objective
findings of chondromalacia of the patellar and arthritic changes in the joint. Dr. Harvey advised
that appellant’s diagnosed left knee conditions resulted in limited mobility of the knee, decreased
strength, pain with motions causing traction of the quadriceps mechanism, and restricted ability
to stand and sit. However, he disagreed with Dr. Kan’s opinion that appellant was totally
disabled. In a work restriction evaluation dated August 31, 2006, Dr. Harvey indicated that
appellant could work a six-hour day, with restrictions of sitting and standing not exceeding two
hours, lifting not exceeding 15 to 20 pounds, pushing and pulling not exceeding 40 pounds, and
no bending, squatting, kneeling or climbing. He also recommended that appellant take a 10minute break every hour, sit with her leg straight on occasion and make frequent position
changes.
By letter dated October 31, 2006, the Office asked Dr. Kan to comment on Dr. Harvey’s
September 22, 2006 second opinion report, which accompanied the letter. Dr. Kan did not
respond to this letter.
By decision dated December 15, 2006, the Office denied appellant’s claim for benefits
based on a recurrence of disability. The Office found that Dr. Harvey’s referral opinion
represented the weight of the medical evidence.
In a form request postmarked January 23, 2007, appellant requested an oral hearing.
By decision dated March 7, 2007, the Office denied appellant’s request for an oral
hearing. The Office stated that appellant’s request was postmarked July 14, 2006, which was
more than 30 days after the issuance of the Office’s March 30, 2006 decision, and that she was
therefore not entitled to a hearing as a matter of right. The Office nonetheless considered the
matter in relation to the issue involved and denied appellant’s request on the grounds that the
issue was factual and medical in nature and could be addressed through the reconsideration
process by submitting additional evidence.
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.1

1

Terry R. Hedman, 38 ECAB 222, 227 (1986).

3

ANALYSIS
The Board finds that the case is not in posture for decision.
In the instant case, there is a conflict in the medical evidence. Dr. Kan opined in his
July 24, 2006 report that appellant was totally disabled based on her current medical condition
and the functional capacity evaluation results. He noted that the functional capacity evaluation
indicated she could not perform constant sitting required by her light-duty job, as she was
restricted from frequent sitting. In a September 22, 2006 referral report, Dr. Harvey stated that
appellant’s diagnosed left knee conditions resulted in limited mobility, decreased strength, pain
and restrictions on standing and sitting, but disagreed with Dr. Kan’s opinion that appellant was
totally disabled. When such conflicts in medical opinion arise, 5 U.S.C. § 8123(a) requires the
Office to appoint a third or “referee” physician, also known as an “impartial medical examiner.”2
Accordingly, the Board will set aside the Office’s December 15, 2006 decision and remand the
case to the Office for referral to an impartial medical specialist to resolve the conflict in medical
evidence regarding whether appellant sustained a recurrence of disability causally related to her
accepted left knee conditions as of May 26, 2006. After such development as it deems
necessary, the Office shall issue a de novo decision.
The Board finds that the Office’s decision must be set aside and remanded to resolve the
conflict in medical evidence.3
CONCLUSION
The Board finds that the case is not in posture for decision.

2

Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part, “ [i]f there is a
disagreement between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.” See Dallas E. Mopps, 44
ECAB 454 (1993).
3

In light of the Board’s decision to remand the case to the Office to adjudicate the recurrence issue, the Board
need not consider the Office’s March 7, 2007 nonmerit decision.

4

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2007 and December 15, 2006
decisions of the Office of Workers’ Compensation Programs be set aside and the case remanded
to the Office for further action consistent with this decision.
Issued: October 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

